Plaintiff in error was convicted under an information which charged the unlawful selling of intoxicating liquor, and on the 19th day of January, 1912, he was sentenced in accordance with the verdict of the jury to be confined for thirty days in the county jail and pay a fine of fifty dollars. No brief has been filed or oral argument made in behalf of the defendant. When the cause was called for final submission the Attorney General for this reason moved to affirm. The motion to affirm is sustained and the cause remanded with direction to enforce the judgment and sentence.